DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1-7, 9-15 were amended.  Claim 8 was canceled.
Claims 1-7, 9-15 are pending.
In view of the amended/canceled claims 1-12, the rejection of claims 1-12 under 35 USC 101 is withdrawn.  The rejection to claim 2, under 35 USC 112(b) is also withdrawn.
Response to Arguments
Applicant’s arguments with respect to amendments to claim(s) 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 13-15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katukuri et al. (US 20090192954 A1).
Regarding claim 1, Katukuri discloses:
comprising: a processor; and a memory coupled to the processor storing instructions that when executed configure the processor to: generate a plurality of noun phrases and a verb phrase from individual sentences of each of a plurality of documents and determine whether each noun phrase matches a term in a dictionary among a plurality of dictionaries, at least by (paragraph [0054, 0080] describes the ability to extract noun, adjective and verb phrases and comparing them to phrases a dictionary of plurality of dictionaries (para. 0056))
generate a network including a plurality of edges connecting respective nodes among a plurality of nodes each edge having two events, each of the two events is a char string of a respective noun phrase determined to match a respective term in a respective dictionary of the dictionaries, at least by (paragraph 0066-0080] which describes the ability to extract the semantic relationship between two entities.. where the semantic relationship are edge between the nodes, and the connect nodes (e.g. each edge having two events, each of the two events is a char string of a respective noun phrase) are character strings (phrases/entities/nouns) extracted from the sentences that matches phrases in respective dictionaries)
generate the nodes of the network for each of the events of the generated edges, each node having node data including a node type indicating a type of dictionary, of a plurality of dictionary types, used to determine the match for the respective noun phrase of the event represented by the node, at least by (paragraph [0055-0058] describes semantic types being associated with the entities/phrases (e.g. nodes) extracted where the semantic type is based on different dictionaries having particular semantic types)
and including a document identification (ID) indicating a document corresponding to the node, at least by (paragraph [0081] describes a term-document matrix that identifies documents corresponding to a term (e.g. node)
compute a similarity between documents corresponding to an edge of the plurality of generated edges, wherein and an edge with a high relative similarity is presented as a route on the network, wherein each edge has edge data including a verb representing a relation between the nodes of the respective edge, and wherein the route is from one node to another node via an edge of the network, at least by (paragraph [0102-0107] describes a process that presents new hypothesis (e.g. route) by determining co-occurrences document frequency for all concepts pairs (e.g. edge), where higher frequency of each concept pair shows that there are high numbers of documents that describes similar concept pairs such frequency describes the similarity between documents corresponding to a concept pair (e.g. an edge of the plurality of generated edges), and a new route is formed when the concepts of strongly associated as shown in para. 0107, where A strongly related to B, B strongly related to C, and subsequently A-B-C is the new chain (route) formed, and such strong relationship was based on co-occurrences document frequency for all concepts pairs (e.g. similarity between documents corresponding to an edge of the plurality of generated edges))

As per claim 2, claim 1 is incorporated and Katukuri further discloses:
wherein the processor is configured to vectorize documents corresponding an edge to be input to a node included in a document as an analysis target and an edge output from the node to compute the similarity, at least by (paragraph [0110] and Table 7, which describes the vectorization of concepts extracted from documents where such concepts corresponds to an edge to be input to a node, and the similarity between such concepts are calculated.
As per claim 3, claim 2 is incorporated and Katukuri further discloses:
wherein similarities are computed for all combinations of edges that are input to and output from each node, at least by (Table 7, which provides the code which describes calculating similarity between all combination concepts (e.g. input to and output from each node))
As per claim 8, canceled.
Claim 7 recite equivalent claim limitations as claim 1 above, except that they set forth the claimed invention as a device with a database, Katukuri discloses such database at least by paragraph [0100]; Claims 13, 14 recite equivalent claim limitations as claims 1, 2 above, except that they set forth the claimed invention as a method as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katukuri  in view of Labrie (US 9536193 B1) and Sweeney et al. (US 20160086085 A1).
As per claim 4, claim 3 is incorporated and Katukuri fails to teach the following however Labrie further discloses:
wherein the processor is configured to remove edges with computed similarities that are equal to or higher than a predetermined threshold, and form a route of the network based the edges that have been removed, at least by (col. 15 lines 31-43, describes comparing the meaningfulness value of a particular path (e.g. edge) between nodes to a threshold, and if it is above the threshold the selected path is “taken out” and stored and presented to the user to formulate more biology hypotheses (e.g. a route of the network is formed on the basis of the edges that have been taken out)
While Labrie describes the removal of paths which are aggregated edges between connected nodes based on a predetermined threshold, Sweeney is further incorporated to describe how specific edges can be removed based on a predetermined threshold, which leaves nodes and edges that are above the threshold for identifying potential paths between nodes (e.g. similarities that are equal to or higher than a predetermined threshold are removed) It should be understood that the intended result of removing edges equal to or higher than a predetermined threshold and using those edges that were taken out to determine a route/path is the same as removing the edges that are below a predetermined threshold and using the edges left to to determine a route/path. See Sweeney, paragraph [0176] “if statistical graphical model 1908 contains an edge, and a probability assigned to the edge is less than a second relationship threshold, statistical engine 1902 may remove a relationship corresponding to the edge from elemental data structure 120.”)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Labrie and Sweeney into the teaching of Katukuri as they relate to text mining and knowledge representation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the representation and accuracy of that concepts by including only highly related nodes and edges as taught by Labrie in col. 15 lines 31-43 and Sweeney in para. 0176
As per claim 5, claim 4 is incorporated and Labrie further discloses:
the processor is configured to: receive an input to of a start point node and an end point, and implement a route search between the start point node and the endpoint nodes, at least by (col. 2 lines 43-45, “receives multiple biological entities of interest as input (e.g. input to of a start point node and an end point), finds paths between them, and ranks the paths based on their biological meaningfulness and interestingness”, col. 4 lines 41-42, describes finding the path that connects gene ‘IL-6’ and condition ‘Cutaneous Melanoma’, where ‘IL-6’ and condition ‘Cutaneous Melanoma’ are start point and endpoints)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Labrie into the teaching of Katukuri as they relate to text mining and knowledge representation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of discovering promising explanations for given biological events in the form of biological paths as taught by Labrie in col. 15 lines 39-41.
As per claim 6, claim 4 is incorporated and Labrie further discloses:
wherein the processor is configured to display routes on the network are presented in descending order of similarities, at least by (col. 2 lines 62-67, “paths are ranked based on biological meaningfulness. Here, two heuristics are used to capture the biological meaningfulness. (1) the nodes on the paths should be involved in similar biological processes (process similarity), and (2) the nodes on the path should be discussed in a similar context (contextual similarity).” See also col. 11 lines 32-37, which describes how the ranked paths are presented.)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Labrie into the teaching of Katukuri as they relate to text mining and knowledge representation and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of discovering promising explanations for given biological events in the form of biological paths as taught by Labrie in col. 15 lines 39-41.
Claims 9, {10 and 11} recite equivalent claim limitations as claims 4, 5 above; Claim 15 recite equivalent claim limitations as claims 5 and 6 above; as such they are rejected for the same reasons as applied hereinabove. 
As per claim 12, claim 11 is incorporated and Labrie further discloses:
wherein the processor is configured to receive inputs of relations between the plurality of events, at least by (col. 10 lines 65-col. 11 lines 4, “Biological relationship graph 340 includes any number of nodes that are connected to each other to form paths through the graphs. As shown in graph elements depiction 300, any node 310 can be a biological element such as a gene, a drug, or a condition. Connection 325 between two nodes indicates an interaction between the two node”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/27/2022